      Case 8:18-cv-02428-CEH-CPT Document 14 Filed 12/11/18 Page 1 of 2 PageID 50
                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 FRED HIEBER,

        Plaintiff,

 v.                                                    CASE NO.: 8:18-cv-02428-CEH-CPT

 DISCOVER FINANCIAL SERVICES, LLC,

        Defendant.


                                          ./


                     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


               COMES NOW the Plaintiff, FRED HIEBER and the Defendant, DISCOVER

FINANCIAL SERVICES, LLC, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and through their

undersigned counsel, hereby stipulate to dismiss, with prejudice, each claim and count therein asserted by

Plaintiff against the Defendant, in the above styled action, with Plaintiff and Defendant to bear their own

attorney’s fees, costs and expenses.

      By:

       /s/ Amanda J. Allen, Esq.                            /s/ Jacqueline Simms-Petredis,, Esq.
       Amanda J. Allen, Esquire                             Jacqueline Simms-Petredis, Esquire
       Florida Bar No. 98228                                Florida Bar No. 906751
       The Consumer Protection Firm, PLLC                   Burr & Forman LLP
       4030 Henderson Blvd.                                 201 North Franklin Street, Suite 3200
       Tampa, FL 33629                                      Tampa, FL 33602
       Tele: (813) 500-1500                                 Tele: (813) 221-2626
       Fax: (813) 435-2369                                  Fax: (813) 357-3534
       Attorney for Plaintiff                               Attorney for Defendant
    Case 8:18-cv-02428-CEH-CPT Document 14 Filed 12/11/18 Page 2 of 2 PageID 51

                                  CERTIFICATE OF SERVICE

      I certify that on December 11, 2018, a copy of the foregoing document was served on all counsel
of record via CM/ECF.



                                          s/Amanda J. Allen, Esq.
                                             Amanda J. Allen, Esquire
                                             Florida Bar No. 98228
                                             Amanda@TheConsumerProtectionFirm.com
                                             Shenia@TheConsumerProtectionFirm.com
                                             THE CONSUMER PROTECTION FIRM, PLLC
                                             4030 Henderson Blvd.
                                             Tampa, FL 33629
                                             Tele: (813) 500-1500
                                             Fax: (813) 435-2369
                                             Attorney for Plaintiff
